Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 17, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149461                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 149461                                        Justices
  In re CURRAN, Minors.                                            COA: 317470
                                                                   Grand Traverse CC Family
                                                                   Division: 11-003293-NA
  ____________________________________/

        On order of the Court, the application for leave to appeal the May 15, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 17, 2014
           h0910
                                                                              Clerk